DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: The specification describes an anti-disturbance device for filtering, compensating and protecting the electric network in paragraph [0032], line 3 and paragraph [0058], lines 6-7.  It is unclear whether the “electric network” is the domestic network or one or more of the primary networks.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the auxiliary electric power supply recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claims 1-4, 9, 12, and 16 are objected to because of the following informalities:  Claim 1, line 11, “the level data” lacks proper antecedent basis.  Claims, lines 11-12, “the electric parameters” lacks proper antecedent basis.  Claim 1, line 12, “the sharing” lacks proper antecedent basis.  Claim 1, line 15, “the criteria” and “the quality” lack proper antecedent basis.  Claim 1, lines 15-16, “the domestic quality” lacks proper antecedent basis.  Claim 1, line 16, “the level” lacks proper antecedent basis.  Claim 1, line 17, “the power factor” lacks proper antecedent basis.  Claim 2, line 2, “transformation” should be “transformer”.  Claim 2, lines 2-3, “the avionics neutral point” lacks proper antecedent basis.  Claim 2, line 3, “the neutral point of the domestic network” lacks proper antecedent basis.  Claim 3, line 3, “the galvanic isolation” lacks proper antecedent basis.  Claim 3, line 6, “the galvanic isolation” lacks proper antecedent basis.  For examination purposes, it has been assumed that claim 3 depends from claim 2 to provide antecedent basis for “the galvanic isolation”.  Claim 4, .     Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement filed December 26, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but German patent DE 1161990 has not been considered because a copy has not been received.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the electric network" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to 
Claim 13 recites the limitation “each anti-disturbance device comprises inductive 
and/or capacitive type filters”.  It is unclear what an “inductive and/or capacitive type” filter is, or whether each anti-disturbance device has at least one or at least two filters.  For examination purposes, it has been assumed that each anti-disturbance device comprises at least two filters, each comprising an inductor and/or a capacitor, and at least one power factor corrector. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication of Selker (2011/0210606) in view of the European patent application of Jouper (EP 2 942 696).
As to claim 1, Selker discloses an electric power supply method for a domestic 
network placed on board a passenger cabin using a domestic equipment, requiring voltage levels of a terrestrial domestic type (see paragraph [0051], lines 8-10), the method comprising with the primary electric power sources being supplied over at least two primary networks (see paragraph [0049] and [0051], and Figure 3):  connecting the 
	Jouper discloses filtering, compensating the level and correcting the power factor of power in order to comply with the quality criteria of networks (see paragraphs [0019] and [0026] and claims 9 and 10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Selker by filtering, compensating the level and correcting the power factor as taught by Jouper, in order to provide smooth, regulated, consistent power to the domestic equipment.
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selker in view of Jouper as applied to claim 1 above, and further in view of the US patent application publication of Rideau et al. (2015/0360630).
As to claim 8, Selker in view of Jouper disclose all of the claimed features, as set 
forth above, except for at least one auxiliary electric power supply used to supply electric power to the on-board domestic network according to the availability of the electric power of the primary networks.  
	Rideau discloses an aircraft electrical power system comprising two auxiliary electric power supplies (M1,M2) that are used to supply electric power to an on-board domestic network (L2,L3) according to the availability of the electric power of the primary networks (S1,S2,S3) (see paragraph [0048], lines 1-6 and Figure 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Selker in view of Jouper by adding at least one auxiliary electric power supply, in order to provide backup power if the primary networks fail.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, or because of informalities, but would be allowable if rewritten in independent form 
Claims 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-3 contain allowable subject matter because none of the prior art of 
record discloses or suggests each conversion interface integrating a galvanic isolation electric transformer, splitting the avionics neutral point of the corresponding primary network and the neutral point of the domestic network, in combination with the remaining claimed features.
	Claim 4 contains allowable subject matter because none of the prior art of record discloses or suggests a maximum extractable current intensity setpoint supplied to each conversion interface on the basis of the electric power data available on each primary electric power source, in combination with the remaining claimed features.
	Claim 5 contains allowable subject matter because none of the prior art of record discloses or suggests the level data of the electric parameters supplied by each conversion interface shared between the conversion interfaces and this sharing regulating the contribution of each power source at each interface according to its availability, in combination with the remaining claimed features.
	Claim 6 contains allowable subject matter because none of the prior art of record discloses or suggests the level data of the electric parameters are centralized in order to 
	Claim 7 contains allowable subject matter because none of the prior art of record discloses or suggests the level data of the electric parameters processed independently by each conversion interface that regulates the transmission of power supplied by the corresponding source, in combination with the remaining claimed features.
	Claim 9 contains allowable subject matter because none of the prior art of record discloses or suggests sensors for measuring all four of voltage, current intensity, frequency and power factor arranged at the output of each converter unit and the measurements transmitted to a regulating means for sharing the power supply of the domestic network according to the power available in each primary network, and wherein the anti-disturbance devices are coupled to a set of adaptors adapting the voltage and frequency of domestic levels distributed in the power processing stages, the set of adaptors also integrating a neutral line splitter between the primary networks and the domestic network, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication of Jouper (2015/0326134) corresponds to EP 2942696.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836